The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 18, 2015

                                    No. 04-14-00618-CR

                                      Thomas LITTLE,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0698-CR-C
                                William Old, Judge Presiding


                                       ORDER
      Appellant has filed his brief and a motion to abate this appeal for findings of fact and
conclusions of law on the issue of voluntariness. We request the State file a response to the
motion by March 2, 2015.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court